ATTORNEY GRIEVANCE COMMISSION                                                           *   IN THE
OF MARYLAND                                                                             *   COURT OF APPEALS
                                                                                        *   OF MARYLAND
                                           Petitioner                                   *
                                                                                        *   Misc. Docket AG No. 81
v.                                                                                      *   September Term, 2018
                                                                                        *
ALEX BENEDICT LEIKUS                                                                    *
                                                                                        *
                                           Respondent                                   *
                                                                                   ORDER

                     Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Alex Benedict Leikus, to suspend the Respondent indefinitely by

consent from the practice of law, with the right to petition for reinstatement no sooner than sixty

(60) days after the effective date of the suspension, it is this 28th day of May, 2019,

                     ORDERED, by the Court of Appeals of Maryland, that Alex Benedict Leikus is indefinitely

suspended from the practice of law in the State of Maryland, effective June 7, 2019, for engaging

in professional misconduct in violation of Rules 1.3, 1.15(a) & (d) and 8.4(a) & (d) of the Maryland

Lawyers’ Rules of Professional Conduct, in effect prior to July 1, 2016, and the same Rules of the

current Maryland Attorneys’ Rules of Professional Conduct at Title 19, Chapter 300, effective July

1, 2016, and for violations of Maryland Rule 16-606.1, in effect prior to July 1, 2016, and current

Maryland Rule 19-407, effective July 1, 2016; and it is further

                                           ORDERED, that the Respondent may petition this Court for reinstatement no

sooner than sixty (60) days from the effective date of the suspension; and it is further

                     ORDERED, that on June 7, 2019, the Clerk of this Court shall strike the name of Alex

Benedict Leikus from the register of attorneys in this Court, notify the Respondent of such action,

and comply with the notice provisions of Maryland Rule 19-761(b).

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                            2019-05-28 12:34-04:00                                          /s/ Clayton Greene Jr.
                                                                                            Senior Judge

Suzanne C. Johnson, Clerk